Citation Nr: 1218810	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-17 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to an increased rating greater than 20 percent for residuals of left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating greater than 20 percent for his service-connected left knee disability and to reopen his claim for entitlement to service connection for a right knee disorder.  After a thorough review of the Veteran's claims file, the Board has determined that the claims must be remanded for additional development.

New and Material Evidence (Right Knee)

With respect to the Veteran's request to reopen his claim for entitlement to service connection for a right knee disorder, the Board notes that in March 2006 the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that case, the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the Veterans Claims Assistance Act of 2000 (VCAA) requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both "new" and "material" evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  

In this case, the Veteran was provided notice in November 2006 and January 2007 of what evidence is necessary to substantiate a claim of service connection in general on a direct and secondary basis, but no notice provided an explanation of what constitutes "new" and "material" evidence or provided the basis of the Veteran's prior denial and what would specifically constitute "material" evidence here.  Accordingly, the notice is not VCAA compliant as defined in Kent.  Indeed, neither letter even mentioned that the Veteran's claim was not an original claim for entitlement to service connection.  Thus, the Veteran must be provided with proper VCAA notice with respect to his right knee claim.
 
Increased Rating (Left Knee)

With regard to the increased rating claim for the left knee, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

In this case, the Veteran was last afforded a VA examination for his left knee in July 2007, nearly 5 years ago.  Both prior to and after that examination, the Veteran indicated that treatment professionals have recommended left knee replacement.  The Veteran, however, stated that both he and doctors wanted to wait until his 60s to undergo such a procedure.  Given that the Veteran now is in his 60s and the absence of statements from the Veteran or medical treatment records for several years, the Board concludes that a new VA examination is indicated. 
 
The RO/AMC should also take the opportunity to obtain relevant VA treatment records from June 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent proper VCAA notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 with respect to his request to reopen a previously disallowed claim for service connection of a right knee disorder.  The VCAA notice letter should address the bases for the prior final denial and notify the Veteran of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice should provide an explanation of the meaning of both "new" and "material" evidence.  The Veteran and his representative should be afforded the appropriate period of time for response to all written notice and development as required by VA law.

2.  The RO should obtain the names and addresses of:

(a) all medical care providers (both private and VA) who treated the Veteran for his left knee disability, and 

(b) all VA medical providers who treated the Veteran for his right knee disability since June 2007.  After securing any necessary release, the RO should obtain these records.

Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

3.  After the completion of paragraph 2 above and the evidence obtained, to the extent available, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his left knee disabilities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file must be provided to the examiner for review in conjunction with the examination and the examiner should note that it has been reviewed.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes.  Any and all opinions must be accompanied by a complete rationale.

4.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


